Citation Nr: 0303715	
Decision Date: 03/04/03    Archive Date: 03/18/03	

DOCKET NO.  00-02 397	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

(The issue of entitlement to service connection for a 
psychiatric disorder other than PTSD will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1963 to June 1969 and from April 1970 to July 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the veteran's claim for service 
connection for a psychiatric disorder-inclusive of PTSD.

In October 2002, to support his claim, the veteran testified 
at a hearing at the RO.  The Acting Veterans Law Judge 
signing this decision conducted that travel Board hearing.  A 
transcript of the hearing is of record.  During the hearing, 
the veteran submitted additional private clinical records 
concerning evaluation and treatment that he had received for 
his current psychiatric disabilities, as well as a list of 
his current medications.  These additional records were 
considered by the Board in this decision, along with the 
other evidence already of record.

Unfortunately, the Board must undertake additional 
development concerning the issue of the veteran's purported 
entitlement to service connection for a psychiatric disorder 
other than PTSD (e.g., a generalized anxiety disorder (GAD), 
major depression, and a bipolar affective disorder, etc.).  
The Board has this authority pursuant to 
38 C.F.R. § 19.9(a)(2)(2002).  However, once the necessary 
development is completed, the Board will provide the veteran 
and his representative notice of the development, as required 
by 38 C.F.R. § 20.903 (2002).  And after giving the notice 
and reviewing their response to it, the Board will prepare a 
separate decision addressing this additional issue.

Accordingly, the Board will only consider the issue of 
entitlement to service connection for PTSD at this particular 
time.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim for service connection for PTSD, 
assisted him to the extent possible in obtaining supporting 
evidence, and obtained all relevant evidence that could be 
obtained, which he had identified as necessary for a fair 
disposition of his appeal.

2.  There is no credible supporting evidence indicating the 
veteran engaged in combat with the enemy at any time during 
service-including while in Vietnam, and there also is no 
credible supporting evidence that his PTSD, although 
diagnosed, is a result of a confirmed stressor.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the "VCAA")

The VCAA and its implementing regulations, enacted during the 
pendency of this appeal, essentially eliminated the 
requirement that a veteran submit evidence of a well-grounded 
claim, and also provide that VA will assist the veteran in 
obtaining evidence necessary to substantiate his claim.  Such 
assistance is not required, however, if there is no 
reasonable possibility that it would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

This new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
veteran and his representative of any information and any 
medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
As part of this notice, VA also must specifically apprise the 
veteran and his representative of which portion, if any, of 
the evidence is to be provided by the veteran personally and 
which part, if any, VA will attempt to obtain on his behalf.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b).  
See, too, Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A review of the record on appeal confirms the veteran has 
received the degree of notice required by the VCAA and its 
implementing regulations.  Specifically, VA provided the 
veteran and his representative copies of the October 1999 
rating decision that he appealed, a statement of the case 
(SOC) in January 2000, as well as several supplemental 
statements of the case (SSOCs) subsequently issued in April 
2000, July 2000 and June 2002.  Those documents, especially 
when considered collectively, provided notice of the 
governing laws and regulations, including the VCAA, the type 
of evidence needed to support the claim for 
service connection for PTSD, and the reasons and bases for 
the determination made concerning this claim.  Furthermore, 
in September 1998, the veteran was furnished a letter by the 
RO informing him of the evidence needed to support his claim 
for service connection for PTSD and specifically of his need 
to furnish evidence to verify his claimed stressful in-
service events.  He also was informed that the RO would 
obtain relevant VA treatment records of his claimed 
condition.  And that letter was followed up in October 1998 
and November 1998 by further requests for more specific 
information concerning his alleged stressors.  Efforts then 
were made to verify them-to the extent possible based on the 
very limited amount of information that he had provided, by 
contacting the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  But all attempts to 
verify his alleged stressors were unsuccessful since he had 
not provided sufficient information.

Since he had not provided sufficient information to verify 
his alleged stressors, this again was reiterated to the 
veteran during his October 2002 travel Board hearing.  And he 
also again was apprised of the urgent need to obtain this 
type of supporting evidence and, indeed, given yet another 
opportunity to provide the necessary information.  But he did 
not, and still has not during the months since.

The record on appeal also indicates that VA has met its duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Most notably, copies of his service 
medical records (SMRs) and his VA inpatient and outpatient 
treatment records, as well as his records from the Social 
Security Administration (SSA), were obtained and associated 
with the other evidence in his claims file (c-file).  And, as 
alluded to earlier, he also submitted additional medical 
evidence during his October 2002 travel Board hearing.  There 
is no other evidence, not already of record and that can be 
obtained, which has not been accounted for.  And the hearing 
provided the veteran a forum to further discuss the specifics 
of his allegations.  Therefore, under these circumstances, VA 
has satisfied both its duty to notify and assist him in this 
case and adjudication of his appeal at this juncture poses no 
potential risk of prejudice.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Smith v. Gober, 14 Vet. App. 
227 (2002).  

II.  Factual Background

The veteran's Department of Defense Form 214s (DD Form 214s), 
reports of discharge from service, and his other military 
personnel records confirm that he served in Vietnam from 
March 1966 to March 1967 and from October 1967 to October 
1968.  His primary military occupational specialty (MOS) in 
Vietnam was a stock control account specialist, which mainly 
involved acting as a supply handler, quartermaster supply 
specialist, and/or utility helper.  

An entry in the veteran's service medical records dated in 
March 1965 shows that he presented to a service department 
clinic seeking psychiatric help with problems that included 
financial difficulties.  It is not shown that he was 
thereafter referred to a mental health specialist.  However, 
in November 1966, he was again noted to have presented to a 
service treatment facility with complaints of being extremely 
anxious over the past few days without any adequate reason.  
It was noted that he had no family or financial problems at 
that time, as well as no history of anxiety or depression.  
An objective mental status examination was unremarkable and 
anxiety was diagnosed.  Thereafter the veteran was seen at a 
service department mental health clinic for "personal 
difficulties."  He was noted to have been returned to duty 
with no limitation by a service department social work 
specialist.  During a comprehensive periodic examination 
provided the veteran in January 1970 for purposes of re-
enlistment in connection with his latter period of service, a 
clinical evaluation found no psychiatric abnormalities.  On a 
contemporaneous report of medical history in connection with 
that examination, the veteran specifically denied any past or 
present history of nervous trouble of any sort.  Similar 
clinical findings and history were obtained on a service 
department examination in December 1978 provided to the 
veteran for retention in the United States Army Reserves.  

VA outpatient treatment records compiled between March and 
September 1998 show that, in March 1998, the veteran received 
a provisional diagnosis of PTSD by a VA mental health 
clinician.  A VA physician thereafter diagnosed PTSD in April 
1998 following a mental status examination significant for 
flashbacks and early morning awakenings.  In late April 1998 
the veteran presented to an initial psychotherapy session 
with complaints of intrusive recollections of his Vietnam 
service.  It was reported by the veteran that he had two 
tours in the Army Infantry in Vietnam and that he was 
specifically troubled by the recollection of killing two 
Vietnamese children, a 5-year-old boy and a 10-year-old girl.  
Following mental status examination, PTSD again was 
diagnosed.  Thereafter, the veteran received continued 
psychotherapy for PTSD, as well as for dysthymia.  The 
veteran's stressor was noted in related progress notes to be 
his killing of children in Vietnam.  These children on two 
occasions were identified as girls.

When hospitalized by VA in July 1999 for suicidal ideation, 
the veteran was noted to have a history of PTSD and chronic 
depression.  It also was reported in his clinical history 
that he had killed two teen Vietcong in combat and that he 
reported experiencing daily thoughts about that event, as 
well as weekly nightmares.  

In October 1999 the veteran was awarded Social Security 
Administration (SSA) disability benefits retroactive to 
August 1997.  The SSA administrative law judge's decision 
found that, according to the clinical evidence of record in 
the veteran's case, his most significant impairment was his 
history of PTSD accompanied by chronic depression.  The 
administrative law judge noted that, "[I]t would appear that 
this is attributable to a reported history of wartime 
experience in Vietnam, which significantly exacerbated well 
over two decades after the claimant left the Armed Forces."  
The above-referenced clinical evidence included VA 
psychotherapy progress notes in which the veteran reported 
the death of two Vietnamese girls and the death of a buddy 
named "Taylor" who was killed by a claymore mine while 
driving a truck in front of the veteran's truck.  During a 
May 1999 psychological evaluation obtained for SSA benefits 
purposes, the veteran stated that he was seeking Social 
Security benefits because of PTSD and depression.  He said 
his PTSD is related to having killed children in Vietnam and 
that his memories are revived because he lives near Southeast 
Asian families.  The examiner noted on mental status 
examination that, although the veteran believes he has PTSD, 
he described no recurrent severe panic attacks with sudden 
unpredictable onset of intense apprehension, fear, terror, or 
sense of impending doom.  The veteran was noted on memory 
examination to have adequate memory skills.  Following mental 
status examination the examiner noted that the veteran had 
served for two years in Vietnam and now believes he has PTSD 
stemming from memories of having had to kill several children 
there.  He observed that the veteran showed some chronic 
depressive problems, which suggested the presence of a 
dysthymic disorder of late onset.  He added that it seemed 
debatable whether the diagnosis of PTSD is adequately 
established, but that the diagnosis would be recognized by 
history since it has been suggested by his treating 
psychiatrist.  Dysthymic disorder and PTSD, delayed onset, by 
history, were the Axis I diagnoses.  



During a private psychological evaluation in April 2000 the 
veteran stated that he was always on the depressed side.  He 
said that when he was in Vietnam he killed a boy and that his 
buddy died in his arms.  He said the boy was 5 to 7 years old 
and had grenades tied to him and was running through the 
platoon.  The veteran also stated that if he did not shoot 
the boy, the whole platoon would have been destroyed.  It was 
recorded that the veteran stated he still has flashbacks of 
that event and occasionally nightmares.  Following mental 
status examination, the Axis I diagnoses were PTSD, recurrent 
major depression with psychosis, rule out bipolar affective 
disorder, unlikely, generalized anxiety disorder, and alcohol 
abuse.  

During his personal hearing in October 2002, the veteran 
reported that he was treated in service for emotional 
problems and that he had some mental crisis on his job in 
1997.  He stated that his stressor events in Vietnam 
consisted of witnessing a friend killed in a truck convoy as 
a result of a mine explosion and also watching a little boy 
of approximately 11 or 12 years "get blown away."  With 
respect to his service comrade who purportedly was killed by 
a claymore mine, the veteran testified that he had problems 
remembering that soldier's given name and could only remember 
his nickname and family name.  

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for PTSD, in particular, requires:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) medical evidence 
establishing a link between the current symptoms and a 
stressor in service; and (3) credible supporting evidence 
that the claimed in-service stressor(s) occurred.  38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay statement, alone, 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The veteran is not shown to have received any awards or 
decorations for valor, combat experience or combat injuries 
or to have other evidence suggesting that he had actual 
combat with the enemy.  His DD Form 214s show no certificate 
or awards denoting participation in combat and his military 
occupational specialty while in Vietnam (a stock control 
accounts specialist) does not suggest that he had combat 
either.  See VAOPGCPREC 12-99 (October 18, 1999); see also 
Wood v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  His mere presence 
in Vietnam is not sufficient, in and of itself, to conclude 
that he had combat, per se.  And although it is not an 
absolute requirement that he necessarily have been in actual 
physical proximity to the incidents alleged, or have had 
first hand experience in them, or even personal 
participation, there still needs to be objective (i.e., 
independent) evidence of a stressful event that is sufficient 
to imply his personal exposure to the incidents alleged.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  There simply is no such 
supporting evidence in this particular case, though.  So as a 
consequence, the Board finds that the evidence does not 
support a finding that the veteran was engaged in combat.  

Where, as here, a veteran did not engage in combat with the 
enemy or the stressor is not related to combat, his lay 
statements, alone, will not be enough to establish the 
occurrence of the alleged stressors.  Instead, the record 
must contain other corroborating evidence.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); West v. Brown, 7 Vet. App. 
70 (1994).  Thus, it is necessary to determine whether there 
is sufficient corroboration of the claimed stressors in this 
case.  

Clearly, PTSD has been diagnosed several times; the Board 
does not dispute this.  There also is medical evidence of a 
nexus (i.e., a cause-and-effect relationship) between the 
veteran's alleged stressors in service and his current 
diagnosis of PTSD.  But that still is not sufficient to grant 
service connection because there remains the question of 
whether the diagnosis, even if accepted, was predicated on a 
valid stressor in service that actually occurred.  And it is 
in this critical latter respect that the evidence is lacking, 
so the veteran's appeal must be denied.

The veteran alleges two stressors occurred in Vietnam to 
cause his PTSD:  (1) he says that he witnessed, in close 
proximity no less, the death of a service comrade as a result 
of a claymore mine; and (2) he says that he was personally 
responsible for the shooting death of two children in Vietnam 
who were a threat to his platoon since they were rigged with 
explosive devices.  The USASCRUR was unable to verify the 
alleged death of the service comrade because the veteran did 
not provide sufficient biographical and other information 
concerning the supposedly deceased (his service comrade's 
full name, his unit designation to the company level, the 
time and location of incident, etc.).  And the latter 
incident alleged, purportedly involving the shooting death of 
two children in Vietnam, is not the type of incident that can 
be substantiated by the USASCRUR.  Even more importantly, 
though, the veteran has made different allegations at 
different times; his claims have not been factually 
consistent.  So his credibility is immediately called into 
question-which, in turn, is reason to significantly discount 
the probative value of any evidence (medical or otherwise) 
that based conclusions on his unsubstantiated allegations.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1991).

The veteran's service medical records show that he sought 
evaluation and treatment for mental health-related problems 
on three separate occasions during service.  In March 1965, 
prior to his service in Vietnam, he sought psychiatric help 
due to financial difficulties.  While serving in Vietnam in 
November 1966, he complained of being extremely anxious for 
no apparent reason.  While also in Vietnam, he was seen in 
March 1968 by a social worker for "personal difficulties."  
The exact nature of his personal difficulties, however, as 
well as his earlier symptoms of unexplained anxiety, were not 
discussed.  As such, these entries in his service medical 
records are insufficient, by themselves, to substantiate his 
account of witnessing the death of a service comrade in 
Vietnam by a Claymore mine and/or his assertions of being 
personally responsible for the death of Vietnamese children.  
This is particularly true since he already had experienced 
some psychiatric related problems even prior to going to 
Vietnam.

The reports of several post-service evaluations of the 
veteran, as well as his hearing testimony in October 2002, 
show that his recall of the supposedly stressful events 
in Vietnam has not been consistent.  That is to say, he has 
variously described both the gender and age of the children 
who he claims he shot.  In April 1998, for example, he 
described killing two Vietnamese children-a 5 years old boy 
and a 10 years old girl.  But as shown by the progress notes 
from subsequent psychotherapy sessions, he later identified 
these children as two girls (not a boy and a girl).  Also, in 
a statement dated in November 1998, he characterized the 
children as "little."  Whereas, while hospitalized by VA in 
July 1999, he indicated the children were teenagers.  
Moreover, during his October 2002 hearing, he stated only 
that he "watched a little boy get blown away," not that he 
shot the little boy himself as he earlier had claimed.  And 
aside from that, with respect to his claim of witnessing his 
service comrade's death as a result of an exploding Claymore 
mine, the veteran, rather conveniently, was unable to provide 
the full name of that individual or even sufficient other 
information such as the approximate date and place of the 
incident-which, if provided, in turn, might lend to its 
objective verification by sources such as the USASCRUR.  
Thus, the veteran's personal accounts of his stressful 
experiences in Vietnam are not independently supported and, 
at best, are self-contradictory.  As such, the Board finds 
that there is no credible supporting evidence that his 
alleged in-service stressors occurred.  

As for the medical evidence of record containing diagnoses of 
PTSD, the Board has a duty (indeed a special responsibility 
as an adjudicative body) to assess the credibility and weight 
to be given this evidence.  See, e.g., Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  And for 
the reasons discussed, the Board finds that the medical 
evidence favoring the veteran's claim was based primarily, if 
not entirely, on his self-reported (but clearly 
unsubstantiated) history of several stressful events in 
Vietnam.  So inasmuch as his allegations lack credibility 
and, therefore, are inherently unreliable, all resulting 
medical opinions based on those unverified allegations need 
not be accepted by the Board as a basis for granting service 
connection.  This is because those medical opinions have no 
greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 223 (1993).  
Stated somewhat differently, medical statements that merely 
accept his allegations as credible-when in actuality they 
are not shown to be credible-and then, in turn, causally 
relate his unsubstantiated stressors to diagnoses of PTSD do 
not constitute the requisite medical nexus evidence needed to 
grant this appeal.  Moreau v. Brown, 9 Vet. App. 389 (1996); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  

The reasonable doubt doctrine is not applicable in this case, 
as the evidence is not evenly balanced; rather, the 
preponderance of the evidence is unfavorable.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996).  
Accordingly, service connection for PTSD is not warranted.  




ORDER

The claim for service connection for PTSD is denied.  



                       
____________________________________________
	Keith W. Allen
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

